     Case 12-49218         Doc 53      Filed 01/09/19 Entered 01/09/19 11:22:01            Desc Main
                                        Document     Page 1 of 11


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

                                                             )   Chapter 11
    In re:                                                   )   Case No. 12-49218 (JPC)
                                                             )   (Jointly Administered)
    MIDWEST GENERATION, LLC, et al., 1                       )
                                                             )   Hon. Jacqueline P. Cox
                            Debtors.                         )   Hearing Date: January 31, 2019
                                                             )   Hearing Time: 9:30 a.m.

        NOTICE OF NRG’S MOTION FOR ORDER AND FINAL DECREE CLOSING
                         CERTAIN CHAPTER 11 CASES

        PLEASE TAKE NOTICE that on Thursday January 31, 2019, at 9:30 a.m. (Central
Time) or as soon thereafter as counsel may be heard, NRG Energy Holdings Inc. and the Post-
Effective Date Debtor Subsidiaries 2, will appear before the Honorable Jacqueline P. Cox or any
other judge who may be sitting in her place and stead, in Courtroom 680 in the United States
Courthouse, 219 South Dearborn Street, Chicago, Illinois, and present the attached Motion for
Order And Final Decree Closing Certain Cases (the “Motion”).

        PLEASE TAKE FURTHER NOTICE that any objection to the Motion must be filed
with the Court, and served so as to be actually received by each of the following entities, by
January 24, 2019: (a) counsel to NRG; and (b) the Office of the U.S. Trustee for the Northern
District of Illinois.

Date: January 9, 2019                       Respectfully submitted,

                                            By: /s/ Jeremy C. Kleinman
                                            Jeremy C. Kleinman (IL No. 6270080)
                                            FrankGecker LLP
                                            1327 W. Washington Blvd., Suite 5 G-H
                                            Chicago, Illinois 60607
                                            Telephone: (312) 276-1400
                                            Facsimile: (312) 276-0036
                                            jkleinman@fgllp.com
                                            and
                                            C. Luckey McDowell (admitted pro hac vice)
                                            Ian E. Roberts (admitted pro hac vice)

1
  The remaining Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number, include: Edison Mission Midwest Holdings Co. (6553); Midwest Generation
EME, LLC (1760); Midwest Generation, LLC (8558).
2
  Capitalized terms used but not otherwise defined in this Limited Objection have the meanings given in
the Plan or the Motion, as applicable.

{NRG/001/00055719.DOCX/}
  Case 12-49218            Doc 53   Filed 01/09/19 Entered 01/09/19 11:22:01      Desc Main
                                     Document     Page 2 of 11


                                         Baker Botts L.L.P.
                                         2001 Ross Avenue
                                         Dallas, Texas 75201
                                         Telephone: 214.953.6500
                                         Facsimile: 214.953.6503
                                         Email: luckey.mcdowell@bakerbotts.com
                                                 ian.roberts@bakerbotts.com

                                         Counsel to NRG Energy Holdings Inc. and the Post-
                                         Effective Date Debtor Subsidiaries




{NRG/001/00055719.DOCX/}                         2
     Case 12-49218         Doc 53      Filed 01/09/19 Entered 01/09/19 11:22:01                    Desc Main
                                        Document     Page 3 of 11



                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS


                                                            )
    In re:                                                  )   Chapter 11
                                                            )   Case No. 12-49218 (JPC)
    MIDWEST GENERATION, LLC, et al., 1                      )   (Jointly Administered)
                                                            )
                            Debtors.                        )   Hon. Jacqueline P. Cox
                                                            )
                                                            )

                            MOTION FOR ORDER AND FINAL DECREE
                             CLOSING CERTAIN CHAPTER 11 CASES

             NRG Energy Holdings Inc. and the Post-Effective Date Debtor Subsidiaries 2 (collectively,

“NRG”) files this Motion for Order and Final Decree Closing Certain Chapter 11 Cases (the

“Motion”) pursuant to 11 U.S.C. §§ 105(a) and 350(a) and Fed. R. Bankr. P. 3022 and respectfully

asks the Court for an order and final decree closing two of the three bankruptcy cases that are

currently still open. In support of the Motion, NRG represents as follows:

                                     PRELIMINARY STATEMENT

             1.     The bankruptcy cases have been almost entirely administered, and NRG seeks entry

of a final decree to close two of three remaining cases. One case will remain open to administer

the sole remaining issue – allowance of contested claims of Commonwealth Edison Company (the

“ComEd Claims”), which are scheduled for trial in April 2019. Closing these two cases will avoid

administrative costs and will minimize confusion that continues to arise when NRG lenders and

counterparties inquire about whether these two reorganized entities remain in bankruptcy.



1
  The remaining Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number, include: Edison Mission Midwest Holdings Co. (6553); Midwest Generation
EME, LLC (1760); Midwest Generation, LLC (8558).
2
  Capitalized terms used but not otherwise defined in this Limited Objection have the meanings given in the Plan or
the Motion, as applicable.


{NRG/001/00055719.DOCX/}
  Case 12-49218            Doc 53   Filed 01/09/19 Entered 01/09/19 11:22:01          Desc Main
                                     Document     Page 4 of 11


        2.       This motion will have no effect on any obligations under the Plan in favor of

creditors; NRG and the Reorganized Debtors will continue to be obligated to pay Commonwealth

Edison Company (“ComEd”) on account of its allowed claims in accordance with the Plan.

                                    JURISDICTION AND VENUE

        3.       The United States Bankruptcy Court for the Northern District of Illinois (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. The Court’s

consideration of this Motion is a core proceeding under 28 U.S.C. § 157(b). Venue of this

proceeding is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.       The bases for the relief requested herein are sections 105(a) and 350(a) of title 11

of the United States Code (the “Bankruptcy Code”) and rule 3022 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”).

                                          BACKGROUND

        5.       On December 17, 2012 (the “Petition Date”), Edison Mission Energy (“EME”) and

seventeen of its subsidiaries (collectively, the “EME Debtors”) filed petitions with this Court under

chapter 11 of the Bankruptcy Code. On May 2, 2013, three additional Debtors filed petitions with

this Court under chapter 11 of the Bankruptcy Code (the “2013 Debtors” and, together with the

EME Debtors, the “Debtors”).

        6.       On March 11, 2014, the Court entered an order [Docket No. 2206] confirming the

Debtors’ Third Amended Joint Chapter 11 Plan of Reorganization (with Technical Modifications)

[Docket No. 2201] (the “Plan”).

        7.       On April 1, 2014, the Plan became effective and NRG consummated the purchase

of substantially all of EME’s assets pursuant to the Asset Purchase Agreement dated October 18,

2013, between EME and NRG (the “APA”), the Plan, and the Confirmation Order, as provided for

in Article IV.B of the Plan. In addition to acquiring the equity interests of certain of EME’s
{NRG/001/00055719.DOCX/}                          2
  Case 12-49218            Doc 53     Filed 01/09/19 Entered 01/09/19 11:22:01         Desc Main
                                       Document     Page 5 of 11


subsidiaries, NRG assumed certain liabilities pursuant and subject to the terms of the APA and

Plan, including the responsibility for resolving and paying certain Allowed Claims, as further

described in sections 1.6 and 1.7 of the APA and Article III of the Plan.

          8.     On December 22, 2016, the Court entered an order closing seven of the Debtors’

cases, including the lead case of Edison Mission Energy (Case No. 12-49219). See Docket No.

2678. As a result, the lead case name was changed to Midwest Generation, LLC (Case No. 12-

49218).

          9.     All allowed claims in these bankruptcy cases have been fully administered and paid

in accordance with the Plan. NRG filed objections to the ComEd Claims on April 25, 2018, and

a trial on the claim objections is scheduled for April 10 and 11, 2019. See Docket No. 28.

                                        RELIEF REQUESTED

          10.    NRG requests that this Court enter an order and final decree (i) closing the cases of

Midwest Generation, LLC (Case No. 12-49218) and Midwest Generation EME, LLC (Case No.

12-49228) (the “Designated Cases”), and (ii) designating the case of Edison Mission Midwest

Holdings Co. (Case 12-49226) as the sole remaining open case.

          11.    The proposed caption and case for filing all remaining documents and pleadings

will be as follows:

                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS

                                                       )
 In re:                                                ) Chapter 11
                                                       )
 EDISON MISSION MIDWEST                                ) Case No. 12-49226 (JPC)
 HOLDINGS CO.                                          )
                                                       )
                            Debtor.                    )
                                                       )



{NRG/001/00055719.DOCX/}                           3
  Case 12-49218            Doc 53   Filed 01/09/19 Entered 01/09/19 11:22:01          Desc Main
                                     Document     Page 6 of 11


                                       BASIS FOR RELIEF

        12.      As a routine practice, NRG is required to make representations to lenders and

financial counterparties regarding the solvency and absence of a bankruptcy in respect of itself and

its subsidiaries. This includes formal certifications and informal communications in respect of

financial covenants and reporting obligations. To be clear, all of the Debtors acquired by NRG

emerged from bankruptcy protection on the effective date of the Plan, and therefore the

representations have been accurate and truthful. However, confusion among counterparties and

lender groups arises from time to time, and closing these two cases will minimize potential

confusion regarding the extent to which these subsidiaries of NRG remain “in bankruptcy.”

        13.      Bankruptcy Code section 350(a) provides that the Court shall close a case after the

estate has been fully administered. 11 U.S.C. § 350(a). In addition, the Bankruptcy Rules provide

that, “[a]fter an estate is fully administered in a chapter 11 reorganization case, the court, on its

own motion or on motion of a party in interest, shall enter a final decree closing the case.” Fed. R.

Bankr. P. 3022. Furthermore, section 105 of the Bankruptcy Code provides, in relevant part, that

“[t]he court may issue any order, process, or judgment that is necessary or appropriate to carry out

the provisions of this title.” 11 U.S.C. § 105.

        14.      There is no definition of “fully administered” in the Bankruptcy Code or the Federal

Rules of Bankruptcy Procedure, and courts have resisted application of a strict standard. See In re

Wade, 991 F.2d 402, 407, n.2 (7th Cir. 1993) (recognizing that “the meaning of full administration

as used in section 350(a) is not clear” and that the timing of closing is a “nebulous concept”).

However, the Advisory Committee Note to Fed. R. Bankr. P. 3022 provides some guidance for the

Court. See Shotkoski v. Fokkena (In re Shotkoski), 420 B.R. 479, 483 (B.A.P. 8th Cir. 2009); In

re Union Home & Indust., Inc., 375 B.R. 912, 916–17 (B.A.P. 10th Cir. 2007) (noting that the

court also must consider case-specific, procedural, and practical factors in the exercise of its
{NRG/001/00055719.DOCX/}                          4
  Case 12-49218            Doc 53   Filed 01/09/19 Entered 01/09/19 11:22:01         Desc Main
                                     Document     Page 7 of 11


discretion under Fed. R. Bankr. P. 3022); Weaver v. Tex. Capital Bank (In re SL Mgmt., LLC), No.

09-04254 (Bankr. N.D. Tex. Mar. 30, 2010) (noting that the Advisory Committee Note does not

require that all claims be paid before a case is considered “fully administered”).

        15.       The Advisory Committee Note to Fed. R. Bankr. P. 3022 lists certain factors that

may—among other case-specific and practical factors to be considered by the court in its

discretion—be helpful to determine whether a case has been fully administered, including

              •   whether property proposed by the plan of reorganization to be transferred has in
                  fact been transferred;

              •   whether the debtor has assumed the business addressed by the plan of
                  reorganization; and

              •   whether payments under the plan of reorganization have commenced.

See Fed. R. Bankr. P. 3022, Advisory Committee Notes (1991); In re JMP-Newcor Int’l, Inc., 225

B.R. 462, 265 (Bankr. N.D. Ill. 1998).

        16.       Importantly, Rule 3022 is intended to provide courts a flexible standard for

determining whether an estate is fully administered, and the determination is based on a case-by-

case basis. See In re Union Home & Indust., 375 B.R. at 917 (“The factors listed in the Advisory

[Committee] Note are not considered exhaustive, nor must a party demonstrate all of the factors,

before the court may find a case to be fully administered.”). Furthermore, the mere possibility that

the court’s jurisdiction may be invoked in the future does not mean that the court should keep the

case open.

        17.       Here, closing the two cases is appropriate and warranted under the circumstances.

The Plan transactions were consummated on April 1, 2014, and property to be transferred under

the Plan has been fully completed. Second, NRG continues to perform its obligations under the

Plan and APA and has otherwise assumed the business addressed by the Plan. Additionally, all


{NRG/001/00055719.DOCX/}                          5
  Case 12-49218            Doc 53   Filed 01/09/19 Entered 01/09/19 11:22:01        Desc Main
                                     Document     Page 8 of 11


claims against the Debtors have been satisfied or otherwise resolved, with the sole exception of

the ComEd Claims.

        18.      Pursuant to the Plan, NRG or the applicable Post-Effective Date Debtor Subsidiary

has assumed any and all liability for the allowed amount of ComEd’s Claim Nos. 1296-1299,

1300-1303, and 2055-64 (the “ComEd Claims”) against Midwest Generation, LLC. Closing these

two cases, as the Court has done for other Debtor cases previously, will not impact ComEd’s rights

for payment of the allowed amount of the ComEd Claims.

                                               NOTICE

        19.      In accordance with Local Bankruptcy Rule 3022-1, NRG has provided at least 21

days’ notice of this Motion to the U.S. Trustee, counsel to ComEd, and all other parties who will

receive notice via CM/ECF, which NRG submits is reasonable under the circumstances.

                              [Remainder of page intentionally left blank.]




{NRG/001/00055719.DOCX/}                           6
  Case 12-49218            Doc 53   Filed 01/09/19 Entered 01/09/19 11:22:01        Desc Main
                                     Document     Page 9 of 11


        WHEREFORE, for the reasons stated, NRG Energy Holdings and the Post-Effective Date

Debtor Subsidiaries respectfully request that this Court enter an Order and Final Decree closing

the Designated Cases, and grant such other and further relief as the Court deems just and proper.

Date: January 9, 2019                         Respectfully submitted,

                                              By: /s/ Jeremy C. Kleinman
                                              Jeremy C. Kleinman (IL No. 6270080)
                                              FRANKGECKER LLP
                                              1327 W. Washington Blvd., Suite 5 G-H
                                              Chicago, Illinois 60607
                                              Phone: (312) 276-1400
                                              Fax: (312) 276-0035
                                              jkleinman@fgllp.com

                                              and

                                              C. Luckey McDowell (admitted pro hac vice)
                                              Ian E. Roberts (admitted pro hac vice)
                                              Baker Botts L.L.P.
                                              2001 Ross Avenue
                                              Dallas, Texas 75201
                                              Telephone:     214.953.6500
                                              Facsimile:     214.953.6503
                                              Email: luckey.mcdowell@bakerbotts.com
                                                      ian.roberts@bakerbotts.com

                                              Counsel to NRG Energy Holdings Inc. and the Post-
                                              Effective Date Debtor Subsidiaries




{NRG/001/00055719.DOCX/}                         7
  Case 12-49218            Doc 53   Filed 01/09/19 Entered 01/09/19 11:22:01       Desc Main
                                     Document     Page 10 of 11


                                        Certificate of Service

        I certify that on January 9, 2019, I caused a copy of the foregoing document to be served

by the Electronic Case Filing System for the United States Bankruptcy Court for the Northern

District of Illinois.

                                                      /s/ Jeremy C. Kleinman




{NRG/001/00055719.DOCX/}                          8
  Case 12-49218            Doc 53   Filed 01/09/19 Entered 01/09/19 11:22:01           Desc Main
                                     Document     Page 11 of 11


Mailing Information for Case 12-49218

Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service
for this case.

    •   David A Agay dagay@mcdonaldhopkins.com,
        mbrady@mcdonaldhopkins.com;bkfilings@mcdonaldhopkins.com
    •   Shara C Cornell scornell@mcdonaldhopkins.com,
        mbrady@mcdonaldhopkins.com;lburrell@mcdonaldhopkins.com
    •   Jeremy C Kleinman jkleinman@fgllp.com,
        mmatlock@fgllp.com;csmith@fgllp.com;csucic@fgllp.com
    •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
    •   Lauren Newman lnewman@thompsoncoburn.com,
        chicagodocketing@thompsoncoburn.com;aversis@thompsoncoburn.com;bray@thompso
        ncoburn.com;cvasquez@thompsoncoburn.com
    •   David R Seligman dseligman@kirkland.com,
        gregory.pesce@kirkland.com;gerardo.mijaresshafai@kirkland.com
    •   Catherine L Steege csteege@jenner.com, docketing@jenner.com
    •   David C Wise dcw@wmklawfirm.com, as@wmklawfirm.com

Manual Notice List
The following is the list of parties who are not on the list to receive email notice/service for this
case (who therefore require manual noticing/service). You may wish to use your mouse to select
and copy this list into your word processing program in order to create notices or labels for these
recipients.
        Chad L Barton
        Baker Botts LLP
        2001 Ross Avenue
        11th Floor
        Dallas, TX 75201

        Corre Opportunities Fund, LP
        1370 Avenue of the Americas
        29th Floor
        New York, NY 10019

        Richard B Harper
        Baker Botts LLP
        30 Rockefeller Plaza
        New York, NY 10112-4498

        Mysha Lubke
        Baker Botts
        98 San Jacinto Blvd
        Suite 1500
        Austin, TX 78701
{NRG/001/00055719.DOCX/}
